Citation Nr: 1743001	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied service connection for vertigo.  The Board has recharacterized the issue in light of the evidence discussed below indicating other diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the characterization of a claim should be based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's peripheral vestibular disorder is related to service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a peripheral vestibular disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, an April 2009 letter from the Veteran's private doctor, Dr. L.T.H., shows that the Veteran experienced dizziness and a loss of balance, which the doctor attributed to a peripheral vestibular disorder.  The Veteran has thus met the current disability requirement.  In addition, the Veteran has indicated that he was exposed to loud noises while working on airplanes during active service.  Such indications are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that his DD 214 Forms listed the following as his military occupational specialty (MOS): aircraft mechanic, airlift aircraft maintenance technician, aircrew instructor/flight engineer technician, and aircrew instructor/flight engineer superintendent.  Therefore, the Veteran has met the in-service injury or event requirement.  

Accordingly, the dispositive issue in this case is whether the current peripheral vestibular disorder is related to the in-service noise exposure.  There is only one medical opinion directly addressing this question, that of the Veteran's private doctor, Dr. L.T.H.  In an April 2009 letter, Dr. L.T.H. opined that the noise trauma the Veteran experienced in service while working around jet engines is at least as likely as not the cause of his peripheral vestibular disorder.  Although it appears that this opinion relied on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, although Dr. L.T.H.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his prior evaluation of the Veteran regarding his peripheral vestibular disorder during a January 2008 consultation, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board notes that the Veteran underwent a VA ear conditions examination in February 2012, and a VA medical opinion was obtained in November 2013, in which the VA examiner opined that it was less likely than not that the Veteran's claimed condition was related to his diagnosis of barotitis media while in service.  However, the Board further notes that the VA examiner's opinion is strictly limited to consideration of a diagnosis of barotitis media in the service treatment records (STRs) as the in-service injury or event, and thereby, does not directly address whether the current peripheral vestibular disorder is related to in-service noise exposure.  

Moreover, the VA examiner's rationale in support of her opinion is flawed, thereby reducing any probative value of this opinion.  In this regard, the VA examiner reasoned that "[e]ncounters dated 4/27/83, 5/5/83 for left ear redness, pain and the dx of barotitis media are noted," that "[e]ncounters dated 8/18/83, 8/19/83 for bilateral serious otitis media infection with treatment & f/u exam with continued complaints 'trouble clearing ears,' noted," that "[n]o encounters for vertigo were found in his c-file or on any visit to any provider at the VA after service," and that "[a]n audiology exam dated 10/5/83, 10/12/83 for high frequency sensorineural loss & tinnitus, noted."  However, a review of the claims file reveals various encounters for vertigo, as indicated by, for instance, an April 2002 DGMC audiology treatment note, a January 2008 consultation note by Dr. L.T.H., and an April 2009 VA treatment note.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, it appears that the VA examiner based her negative opinion predominately on the absence of documentary evidence of vertigo in service and disregarded the Veteran's lay statements of experiencing imbalance starting in service, which is improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

On this record, the Board finds that the evidence is thus at least evenly balanced as to whether the Veteran's current peripheral vestibular disorder is related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a peripheral vestibular disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a peripheral vestibular disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


